           Case 2:17-cv-02854-APG-GWF Document 25 Filed 11/07/18 Page 1 of 4



 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     CHARLES M. DUFFY
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
 4   P.O. Box 683
     Ben Franklin Station
 5   Washington, D.C. 20044-0683
     Telephone: (202) 307-6406
 6   Facsimile: (202) 307-0054
     charles.m.duffy@usdoj.gov
 7
     DAYLE ELIESON
 8   United States Attorney
     Of Counsel
 9
     Attorneys for the United States of America
10
                                  UNITED STATES DISTRICT COURT
11                                     DISTRICT OF NEVADA

12

13    UNITED STATES OF AMERICA,              )
                                             )             Case No. 2:17-cv-02854-APG-GWF
14             Plaintiff,                    )
                                             )             UNITED STATES’ MOTION TO
15             v.                            )             EXTEND THE DISCOVERY CUT-OFF
                                             )             DATE BY NINETY (90) DAYS
16    RAYMOND W. CRIHFIELD; LISA A.          )
      CRIHFIELD; AMBER L. CRIHFIELD; and     )
17    DISCOVER BANK                          )
                                             )
18             Defendants.                   )
      _______________________________________)
19
            The Plaintiff, United States of America (“United States”), by and through its undersigned
20
     counsel, hereby moves to extend the discovery cut-off date in this case until ninety (90) days
21
     after the Court enters an order on the Government’s motion for summary judgment that was filed
22
     on October 22, 2018. See ECF #17. The discovery cut-off date is currently December 17, 2018.
23
     See ECF #13, at 2.
24



                                                     1
           Case 2:17-cv-02854-APG-GWF Document 25 Filed 11/07/18 Page 2 of 4



 1          The Government’s motion for summary judgment would resolve this case if it is granted.

 2   But if the Court denies the referenced motion for summary judgment, the Government would

 3   like the opportunity to complete discovery on any issues that are not resolved by the Court’s

 4   Order on the motion. The requested 90 day extension would assist in reducing litigation costs

 5   and it would also enable the undersigned Government attorney – who is located in Washington

 6   D.C. – to better plan, and travel to, the depositions of the individual defendants (who live in two

 7   different states) if the motion for summary judgment is denied.

 8          The undersigned counsel spoke to Defendant Raymond W. Crihfield by telephone on

 9   November 6, 2018 and Mr. Crihfield represented that he and his wife (Defendant Lisa A.

10   Crihfield) do not oppose this motion. The undersigned also contacted Defendant Amber

11   Crihfield, who said she would consider the extension. However, Amber Crihfield has not yet

12

13

14

15

16

17

18

19

20

21

22

23

24



                                                      2
           Case 2:17-cv-02854-APG-GWF Document 25 Filed 11/07/18 Page 3 of 4



 1   stated whether or not she is in agreement with it. It appears that there would be no prejudice to

 2   any party if the Court grants this motion for an extension of the discovery deadline.

 3          Dated: November 7th, 2018

 4                                                        RICHARD E. ZUCKERMAN
                                                          Principal Deputy Assistant Attorney General
 5

 6                                                        /s/ Charles M. Duffy
                                                          CHARLES M. DUFFY
 7                                                        Trial Attorney, Tax Division
                                                          U.S. Department of Justice
 8
                                                          DAYLE ELIESON
 9                                                        United States Attorney
                                                          Of Counsel
10
                                                          Attorneys for the United States of America
11

12

13
                                                          IT IS SO ORDERED:
14

15
                                                           ANDREW
                                                          UNITED      P. GORDON
                                                                   STATES     MAGISTRATE JUDGE
16                                                         United States District Judge
17

18                                                        DATED:       11-13-2018

19

20

21

22

23

24



                                                      3
